Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Craig Eugene Taylor, Appellant                        Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00084-CR        v.                          18F1293-005).      Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee
                                                      Morriss and Justice Carter* participating.
                                                      *Justice Carter, Retired, Sitting by
                                                      Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Craig Eugene Taylor, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED JULY 16, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk